Case: 1:19-cv-00909-.]G Doc #: 1 Filed: 04/22/19 1 of 4. Page|D #: 1

IN'IEElM]H)S]K|]?SDISIRIC[`(I].RI`

mMMMMMMMU ct 00@09

Plajntiff, § --------~----------~--
Lor@ D. Yo_rg _MEE__ _Eglj §§ EN
§ Wl' BU_LY}Y 1
flafeniant($), . GI'YMM
i~?arden of Olya]”oga Camty .Jail Et'ic lvey ( §_F""F,LE
Glyahoga County Sl'eriff Pili<ney ( 34 R 22 D lp
qjy@mga omar gail director l<emem rails § ,§§JHTHF,;FU_ DIST 2019
ghra}oga Colmty E><ewtive Anmrd Bujish ( `§TE¢§YZC'§BCOURT.

 

MUHAWTFUVMMT
EIG]IIREN]"ENI`RIG]]S

 

}.`Ursuant to the Si;h merchant to the U.S Constitution the plaintiff respectfully moves this colth
to order 1119 defa‘dant(a) to oolpemato the plaintiff for l'mt'L]_iatim, n@ntal argujsh, omtional
diSt;L'eSS, and irimrane treaiJIa'lt of a U.S C;'Ltizen in the amant of $650,0&).@) (six hurdred and
fif '-tl'r)usard dollars and zero cmts) for the following reasons;

1) Plaintiff Subjootod to jri'wane treabnant in a Cainty-mmd com'e';tions fa';ilit§r
2) Deferdants mgloc:tod to provide a Safe ard Sanitary endith
.3) Deferriant(a) caused the plaintiff to Suffer mental and amtional distress

 

¢-».---¢_.-"-"- .~"-"-.-"-¢ .-._¢_

_ ~/~ /
/,,);7§% //;//____

' § of ' aff `~
wm D. Y #704182 lake El~ie Correotional Inst.
P.O Box S(X)O
501 il“ozpoon Pd.

Corlr`eaui:, CH. M(H)

 

 

Case: 1:19-cv-00909-.]G Doc #: 1 Filed: 04/22/19 2 of 4. Page|D #: 2

P'El"[RN‘UM ]N S}PHRI`

l have not filed another lawsuit against these defendants and l have filed a grievarce with the
01i0 Sxpreze ert in regards to these issues. (Foms Attacl~ed)
l have attad‘ed a state\\ait of proof of comitment.
(h line 14, 2019 l, tie plaintiff was arrested ty the lJ.S i“larshal and the Cleveland HJl_ice for
a charge of felonious assault and dischargirg a fireann into a hahitat. l retained in the (liyatnga
canal .)ail mai .Jawqr i_‘z, 2018.
lllring tl'x-: time l was confined at the Giyai‘oga County .lail l was subjected to very iriurane listing
carlitions which inclirle being forced to eat con.talrlnated food that was saved in plastic trays
that were cracked and full of smgrmt trackish water that srelled like rotten eggs and hai black
mold e'cnlsted amd the food areas that was so thick you could scrape it off with your nail.
then l coiplained elicit the food trays to the corrections officers l ms told to " either eat it
or starve." 'lhe seals mere so n:i_niscule they could not have been enngh for an adult daily mount
of vitanire.
that of the time the food would sit in the tallmay on a cart uncovered until the officers felt
like sewing the innetes. Mi_ce ard other vermin were ruming aramd the edges of the wells in the
luisinglrdts ardinthelcitci~enarea.
l could hear than squeald_rg in the nighttime when tl‘e l_igl‘lts wa:e out.
Ivastmsed inaliiree»nancel_lmtereveweremt allowed toeatat thedirn'rg tablestuthad to
eat in the room with the toilet. ’ll‘e sink facet was corroded with green gunl< and the toilet was
Cal<ed with years of grime that would not cole off . 'lhe sleeping nets were nom out to the point
l could feel the steel beneath me ard l developed sores on me hips.
(h.lune17th, 2017 lies soweal<and stressed lpassedout in tl'earraigmeit cairtmonardmas
takal to lutheran lbspital for eiergercy care. 'lhe Doctor stggested that l follcw up-with a
neirologist within 24 hours due to the teai injury hut the Eheriff's Deput§' took ne rth back to
the Colmty jail ard locked me away and took my hospital papers from because he said l councin't
have then in the jail. Sin:e then l have been having medical issues and seim:e-]ike episodes that
l do not tom the origin of and I an still being denied n:eament hy a namlogist. l suffer from
heada:hes, blurred vision ard dizziress all the time.
l tave been diagnosed with PISD ard l an tal<irg Iredicaticrls (Zoloft ard Vistai:ll) to help me with
the effects of the nental health issues that have escalated due to the tortumus corditions l have
had to deal with. l has forced to go six months without a taircut until illy'idefelse attorney had
to actually order the collections staff to give me a haircut.
l was denied fredi air and recreation for days at a time due to the rel-zone in the jail.(see fonn
l tmt witlmt sincere and cell-cleanirg for days at a time due to i_‘ed-zore.(See fonn Gri_evame)
".|he nature of this suit is 440, Other Givil Rigits.

Sig;»ature}of ' "ff /

 

 

Case: 1:19-cv-00909-.]G Doc #: 1 Filed: 04/22/19 3 of 4. Page|D #: 3

1) SBN]H'ENI` (]1" (IA]M

l\‘arden of Oiyahoga County .lail- Eric lvey, failed to provide alequate hois'ng urr'rts and sanitary
ccxditions for the plaintiff ard igmred the irany corplaints of the plaintiff sent ty iinate
request fonte that were never answered tie ordered the staff to take tte blankets away in the
winter nonth when the terperanire dropped telow freezing (i_ce formed on t]"e w:i_rdows) and he
refused to turn on the heat in tl'!e lursing units on the tenth floor, Pod G of the Cuyahoga Camt;'
\lail.

2)

Sieriff Pinl<ney was respmsihle for erern:ii'g that the warden did his job correctly hit he did not.
Cont:rary to the many corplaints, he also igrored or just didn't follow through

3)

G.§fal"oga Co.mt:y .}ail Dii‘ector Kenneth hills also neglected to provide the imates with safe ard
sanitary conditions by enforcirg the rules and allowing the inlates to have access to the rea
items that mere sittirg in a storage closet. lie failed to provide new blankets and clean food.

4) _

`Executi_ve Antond Bllish failel to perform his duties as the executive over all the other defendant
wentiumed in this claim.

l declare under ty of perjury that the foregoirg is true and correct.

ge a/ij E§,de//f_,
Si§:d this KdayJ(/;JL P‘:\p r“ f , QO lCl tefore a thtarj',l?ti\lic of Giio.

191/nd 63 O nga-aj

pro-lund ?‘~\loltc_' 0{ Ol/ll:>

-§R:d$,""~,' lllMlE lllEI¢SlIlIK
/ @'=_ Notary Pubtic.$tateotOh!o
' *_§ RecordedtnAshtabu|aCounty
" MyCommlss|on Explres
Febmary 6, 2024

  

 

Case: 1:19-cv-00909-.]G Doc #: 1 Filed: 04/22/19 4 of 4. Page|D #: 4

 

l 13er E.\lodroa lO'l\%/L
to in line

5a imer se w ll
C/tn(\rillll{.\ Q\B\ \'\k\lli\`)

 

 

§§ 00.’§§

-l ______-"__-___”__“_'_~
' . .; i`\flailed From 44030

" oats/2019

032A 0061846619

   

ll llll€ll Sltll@§ biddle ill C’utll/l (lllotll\on\l D'\iln 1 rem
in w inpatan la C\ala_l} at mt d

o h'l'l"h'l""'|nlu"l="lh'l'nll:*lil"'allrllllluluil'il

m _
ill

'il»ilii§'$£i

 

